   1   Russell Brown
       CHAPTER 13 TRUSTEE
   2
       Suite 800
   3   3838 North Central Avenue
       Phoenix, Arizona 85012-1965
   4   602.277.8996
   5
   6                              UNITED STATES BANKRUPTCY COURT

   7                                        DISTRICT OF ARIZONA
   8
        In re                                              Chapter 13
   9
        ANGELYCE RODRIGUEZ,                                Case No. 2-19-bk-11914-BMW
  10
  11                                                       TRUSTEE’S RECOMMENDATION

  12
  13                                             Debtor.
  14
                The Trustee has reviewed the Plan, Schedules, and Statement of Financial Affairs. Subject
  15
       to the resolution of the following issues, the Plan will meet Code requirements and the Trustee will
  16
  17   recommend confirmation:

  18            1. The proof of claim filed by US Bank, #8, differs from the creditor’s treatment under the
  19
       Plan. The Trustee has received no notification that the issue has been resolved and the Debtor must
  20
       resolve the discrepancy before the Trustee recommends confirmation of the Plan. As to each claim,
  21
       the Trustee requires that the Debtor: (a) file an objection to the claim (if the debt is believed to be
  22
  23   unsecured; (b) notify the Trustee in writing that the claim issue has been resolved and the holder of

  24   the claim will endorse the order confirming the Plan; or (c) notify the Trustee in writing that the
  25   order confirming the Plan will provide for full payment of the claim. If resolution of the claim
  26
       changes Plan funding requirements, the Trustee requires the receipt of an amended Plan analysis
  27
       (Local Form 13-2) with any proposed Order confirming the Plan. If an objection to the proof of claim
  28


Case 2:19-bk-11914-BMW         Doc 26     Filed 12/06/19      Entered 12/06/19 09:48:28         Desc
                                            Page 1 of 4
   1   is timely filed by the Debtor, then the time to submit a proposed Order confirming the Plan to the
   2
       Trustee is extended by 15 days after substantive completion of the last objection.
   3
              2. The proof of claim filed by Flagship Credit Acceptance, #7, is less than provided for in
   4
       the Plan. The Order Confirming Plan must provide for payment of the claim balance, with interest
   5
   6   and adequate protection payments as provided in the Plan.

   7          3. The Order Confirming Plan must include the following language in Section (C)(2):
   8   “Any post-petition mortgage fees and expenses shall be paid directly by the Debtor to the secured
   9
       creditor.”
  10
              4.    Other requirements:
  11
  12          (a) Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to

  13   review all proofs of claim filed with the Court and resolve any discrepancies between relevant claims

  14   and the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Also, when
  15
       counsel provides a proposed order confirming plan to the Trustee, counsel must file or create a notice
  16
       on the Court docket. L.R.B.P. 2084-13(b).
  17
              (b) Requests by the Trustee for documents and information are not superseded by the filing
  18
  19   of an amended plan or motion for moratorium.

  20          (C) The Trustee will object to any reduction in the Plan duration or payout in a proposed
  21
       Order Confirming Plan unless an amended or modified plan is filed and noticed out.
  22
              (D) The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
  23
       Order shall not constitute an informal proof of claim for any creditor.”
  24
  25          (E) To expedite the order review process, counsel must use the recommended form for the

  26   order confirming plan found at www.chapter13.info.
  27
  28                                                    -2-


Case 2:19-bk-11914-BMW         Doc 26     Filed 12/06/19      Entered 12/06/19 09:48:28          Desc
                                            Page 2 of 4
   1          (F) The order confirming plan must be accompanied by a cover letter that goes over the
   2
       Trustee’s Recommendation items by each paragraph. If counsel fails to use the order form and
   3
       provide such letter, the Trustee will reject the proposed order outright and the time to comply with
   4
       the Recommendation is not extended.
   5
   6          (G) Any order confirming plan to provide that the Debtors will give the Trustee a copy of the

   7   2019 - 2023 federal and state income tax returns, including all attachments, forms, schedules and
   8   statements, within 14 days of filing them.
   9
              (H) Nothing in the Plan or Order Confirming Plan is to alter counsel’s obligation to represent
  10
       the Debtors. Counsel is to represent the Debtor(s) in all matters regardless of the fee agreement until
  11
  12   the Court issues an order permitting counsel to withdraw or the case is closed.

  13          (I) According to Paragraph II.H.3. of the “Administrative Procedures for Electronically Filed

  14   Cases,” as governed by Local Rule 5005-2(e), the Debtors’ attorney is to retain the original
  15
       signatures of all signatories to the Stipulated Order Confirming Plan (other than that of the Trustee).
  16
       Pursuant to Local Rule 2084-13(c), the Trustee will upload the proposed Order Confirming a plan
  17
       or granting a motion for a moratorium.
  18
  19          (J) The proposed order confirming plan, any responses to this recommendation, and

  20   documents submitted in response to this recommendation are to be submitted to the applicable case
  21
       administrator in the Trustee’s office.
  22
              Plan payment status: The Debtor’s interim payments of $427.00 each are current through
  23
       due date November 18, 2019. Subsequent payments are due each following month. Debtor may
  24
  25   access case information from the Trustee’s office, such as plan payments received, by going to

  26   www.ndc.org. Then, click the box that says Get Started. It’s Free! and follow the instructions.
  27
  28                                                    -3-


Case 2:19-bk-11914-BMW         Doc 26     Filed 12/06/19      Entered 12/06/19 09:48:28         Desc
                                            Page 3 of 4
   1          Pursuant to Local Rule 2084-10(b), the Debtor must provide the following by January
   2
       7, 2020, or the Trustee will file a notice of intent to lodge an order dismissing the case:
   3
              (a) Information requested in Item #1 above; and
   4
              (b) Pay to the Trustee the sum of $427.00.
   5
   6       SUMMARY: Pursuant to Local Rule 2084-10(b), Debtor is to resolve all of the above issues

   7   and provide the Trustee with a proposed order confirming plan that meets the above requirements,
   8   or the Debtor must file an objection to the Recommendation and obtain a hearing date. If neither is
   9
       accomplished, then the Trustee could file a notice of intent to lodge a dismissal order.
  10
  11                                                                         Russell Brown
       Copy mailed or emailed to:                                            2019.12.05
  12
                                                                             18:10:51 -07'00'
  13   ANGELYCE RODRIGUEZ
       11956 WEST SCOTT DRIVE
  14   EL MIRAGE, AZ 85335
  15
       PHOENIX FRESH START
  16   THOMAS ADAMS MCAVITY
       4602 E. THOMAS RD., SUITE S-9
  17   PHOENIX, AZ 85028
  18
                   Cheryl
  19               Turner
                   2019.12.06
  20               09:24:06
  21               -07'00'
       _________________________
       cturner@ch13bk.com
  22
  23
  24
  25
  26
  27
  28                                                  -4-


Case 2:19-bk-11914-BMW        Doc 26     Filed 12/06/19     Entered 12/06/19 09:48:28         Desc
                                           Page 4 of 4
